DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 20 recite the limitation “wherein the mouthpiece is in-line with the wrist band”. It is unclear what is meant by “in-line with the wrist band” since no direction or orientation is defined by which one may ascertain whether the mouthpiece is “in-line” or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klurfeld (US 2017/0106152).
Claim 1. Klurfeld discloses a wearable multifunctional inhaler, vaporizer and smartwatch 10 comprising a housing 12 with a lid 14 and a first chamber 16 therein ([0021]; Figure 1). The device 10 is coupled to a wristband 54 enabling it to be worn as a watch ([0030]; Figures 1 and 2).
Claim 2. Klurfeld discloses that the device comprises a smartwatch 50 coupled to the wristband 54 (Figures 1 and 2).
Claims 3 and 4. Klurfeld discloses that the device 10 is coupled to a wristband 54 enabling it to be worn as a watch ([0030]; Figures 1 and 2). The wristband 54 comprises two sections, each section being connected to an opposite end of the device 10 (Figures 1 and 2).
Claim 5. Klurfeld discloses that the device comprises an output port 20 (mouthpiece) ([0022]-[0023]; Figures 1 and 2), a removable pressurized canister 26 of inhaler medicine (reservoir for product) ([0023]; Figure 3), a removable fluid reservoir 28 filled with vaporizer liquid ([0025]; Figures 3 and 4), and a wick 32 which extends into the fluid reservoir 28 and draws fluid therefrom via a wicking action to the proximal end 36 of the wick 32. The wick 32 extends from the second chamber 30 into the first chamber 16 via an inter-chamber port 38 there between. The proximal end 36 of the wick 32 is suspended at the base of the bowl in an upright orientation and surrounded by a heating element 40 (vaporizer) ([0025]; Figures 3 and 4).
Claim 6. Klurfeld discloses that the output port 20 (mouthpiece) is aligned with the wristband ([0022]-[0023]; Figures 1 and 2).
Claim 7. Klurfeld discloses that the vaporizer comprises removable fluid reservoir 28 (fuel tank) filled with vaporizer liquid ([0025]; Figures 3 and 4), and a wick 32 which extends into the fluid reservoir 28 and draws fluid therefrom via a wicking action to the proximal end 36 of the wick 32. The wick 32 extends from the second chamber 30 into the first chamber 16 via an inter-chamber port 38 there between. The proximal end 36 of the wick 32 is suspended at the base of the bowl in an upright orientation and surrounded by a heating element 40 ([0025]; Figures 3 and 4).
Claim 8. Klurfeld discloses that the device comprises a housing 12 with a lid 14 (top side) and a first chamber 16 therein ([0021]; Figures 1 and 2). The removable fluid reservoir 28, wick 32, and heating element 40 (vaporizer) and the canister 26 of inhaler medicine (reservoir for product) are located within housing 12 (Figures 3 and 4).
Claim 9. Klurfeld discloses that the device comprises a processor ([0028], and a battery 46 ([0026]; [0029]; Figures 3 and 4). The processor includes software stored in a memory wherein the software includes code for activating said heating element (Claims 10-13).
Claims 10 and 11. Klurfeld discloses that the heating coil 40 is powered by a rechargeable battery 46 though a switch 48. The switch 48 may be activated by a button 49 mounted on the housing or a touch screen provided by a smartwatch 50 mounted on or in the lid 14 ([0026]; Figure 3).
Claim 12. Klurfeld discloses that the device comprises a smartwatch 50. The heating coil 40 is powered by a rechargeable battery 46 though a switch 48. The switch 
Claim 13. Klurfeld discloses that battery power to the coil 40 may also be provided by the smartwatch 50 as well. The battery 46 and the smartwatch 50 may be recharged through a USB connection 52 ([0029]; Figure 4 where battery 46 is electrically connected to the watch 50).

Claim 14. Klurfeld discloses a wearable multifunctional inhaler, vaporizer and smartwatch 10 comprising a housing 12 with a lid 14 and a first chamber 16 therein ([0021]; Figure 1). The device 10 is coupled to a wristband 54 enabling it to be worn as a watch ([0030]; Figures 1 and 2). The device comprises an output port 20 (mouthpiece) ([0022]-[0023]; Figures 1 and 2), a removable pressurized canister 26 of inhaler medicine (reservoir for product) ([0023]; Figure 3), a removable fluid reservoir 28 filled with vaporizer liquid ([0025]; Figures 3 and 4), and a wick 32 which extends into the fluid 
Claim 15. Klurfeld discloses that the device 10 is coupled to a wristband 54 enabling it to be worn as a watch ([0030]; Figures 1 and 2). The wristband 54 comprises two sections, each section being connected to an opposite end of the device 10 (Figures 1 and 2).
Claim 16. Klurfeld discloses that the device comprises a processor ([0028], and a battery 46 ([0026]; [0029]; Claims 10-12; Figures 3 and 4). The processor includes software stored in a memory wherein the software includes code for activating said heating element (Claims 10-13). The processor also includes software which enables functions including by way of example tracking and displaying the status of the device, scheduling medication use, monitoring and displaying the level of inhalant remaining via a sensor and LED (not shown) mounted in the housing and electrically coupled to the smartwatch or an integrated rear camera, activation of the heating element and/or displaying the status of same, sending a notification to a friend or family member that the emergency dose of inhalant has been used, etc. ([0028]).
Claim 17. Klurfeld discloses that the processor includes software stored in a memory wherein the software includes code for activating said heating element (Claims 10-13).
Claim 18. Klurfeld discloses that the device comprises a battery 46. The battery 46 powers the heating coil 46. Battery 46 and the smartwatch 50 are both recharged through a USB connection 52 ([0026]; [0029]; Figures 3 and 4). 
Claim 19. Klurfeld discloses that the device comprises a housing 12 with a lid 14 and a first chamber 16 therein ([0021]; Figures 1 and 2). The removable fluid reservoir 28, wick 32, and heating element 40 (vaporizer) and the canister 26 of inhaler medicine (reservoir for product) are located within housing 12 (Figures 3 and 4). Smartwatch 50 is mounted on or in the lid 14 ([0026]; Figure 4).
Claim 20. Klurfeld discloses that the output port 20 (mouthpiece) is aligned with the wristband ([0022]-[0023]; Figures 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747